        Case 1:21-cv-00720-HBK Document 3 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO C. BRISENO,                               No. 1:21-cv-00720-HBK (SS)
12                       Plaintiff,
13           v.                                           ORDER GRANTING MOTION TO PROCEED
                                                          IN FORMA PAUPERIS, DIRECTING CLERK
14    COMMISSIONER OF SOCIAL                              TO ISSUE THE SCHEDULING ORDER
      SECURITY,
15                                                        (Doc. No. 2)
                         Defendant.
16

17

18

19          Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis

20   under 28 U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in

21   the motion satisfies the requirements under § 1915 to proceed in forma pauperis. By separate

22   order, this Court will issue its Scheduling Order.

23          Accordingly, it is ORDERED:

24          1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is GRANTED.

25          2. The Clerk is directed to issue the Scheduling Order.

26          3. The Clerk is directed to issue summons and service shall proceed under the Court’s E-

27   Service program as set forth in the Scheduling Order.

28
                                                          1
        Case 1:21-cv-00720-HBK Document 3 Filed 06/17/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   June 16, 2021
                                            HELENA M. BARCH-KUCHTA
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
